Citation Nr: 0125470	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  99-08 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service connected 
gunshot wound residuals.


WITNESSES AT HEARING ON APPEAL

Appellant and his brother.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1965 to October 
1966.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an August 1998 rating decision 
rendered by the Jackson, Mississippi, Regional Office (RO) of 
the Department of Veterans Affairs (VA) wherein service 
connection for an acquired psychiatric disorder, to include 
PTSD, was denied.   

In August 2000, the case was remanded to the RO for further 
evidentiary development.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  See Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100-5107 (West 
Supp. 2001).  Additionally, VA has recently promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  These 
changes in the law redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  These 
changes in the law also eliminate the concept of a well-
grounded claim and supersede the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)" and 
provide a medical examination or opinion when such 
examination is necessary to make a decision on the claim.  
38 U.S.C.A.§ 5103A; 66 Fed. Reg. 45,620 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c).  In 
the present case, the Board issued the prior Remand in August 
2000 to obtain potential probative VA medical evidence that 
had been referenced by the veteran.  In particular, it was 
noted that the veteran had referenced a three week period of 
psychiatric treatment at the Jackson, Mississippi, VA Medical 
Center (VAMC) in 1994 for alcohol abuse as well as treatment 
for alcohol abuse at a VA hospital in 1997.  A review of the 
claims folder reveals that these treatment records are not 
associated with the claims folder.  As the veteran has 
referenced the existence of potentially probative VA 
treatment records that have not been associated with the 
claims folder, an effort should be made to associate these 
records with the claims folder.  The procurement of such 
pertinent VA medical reports is required. 66 Fed. Reg. 45,620 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159 (c)(2)).  Where VA has constructive and 
actual knowledge of the availability of pertinent reports in 
the possession of the VA, an attempt to obtain those reports 
must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records in the possession of the VA are 
deemed to be constructively of record, they must be obtained.  
Id.

Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  In issuing this 
Remand, the Board notes that page "3" in the original 
August 2000 Remand is missing from the decision contained in 
the claims folder.  This page contained the requested action 
that was to be performed by the RO in this case.  In lieu of 
this missing page, a page number "5" was included which 
requested development in a separate case involving a 
different veteran.  Thus, the RO requested post-service VA 
medical records dated since May 1998 when the pertinent 
records were dated in 1994 and 1997.  Therefore, further 
remand in necessary to request copies of those pertinent 
treatment records dated prior to May 1998 as referenced by 
the veteran.  The Board regrets any inconvenience to the 
veteran that was caused by the confusion created by the 
August 2000 Remand.  

Accordingly, this case is REMANDED for the following:

1. The RO should have the veteran 
identify (names, addresses, and dates) 
all sources of VA treatment or 
examination for psychiatric treatment or 
alcohol abuse since his separation from 
active duty.  The RO should then contact 
the sources and obtain copies of the 
related medical records.  In particular, 
the RO should obtains copies of the 1994 
and 1997 VA treatment records referenced 
previously by the veteran.  If the 
requested medical records are 
unavailable, the RO should so document in 
the claims folder.  

2. Following completion of the above, the 
RO should review the claim on appeal.  If 
the veteran's claim remains denied, a 
supplemental statement of the case should 
be issued to the veteran, and he should 
be given an opportunity to respond.  
Then, the case should be returned to the 
Board for further appellate review.

The Board wishes to express its gratitude in advance to the 
RO for its assistance in executing this remand.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




